Name: 92/258/EEC: Commission Decision of 27 April 1992 on the increase, for the period from 1 July to 31 December 1992, in the Community cabotage quota for national road haulage services performed by non-resident carriers
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  international trade
 Date Published: 1992-05-14

 Avis juridique important|31992D025892/258/EEC: Commission Decision of 27 April 1992 on the increase, for the period from 1 July to 31 December 1992, in the Community cabotage quota for national road haulage services performed by non-resident carriers Official Journal L 128 , 14/05/1992 P. 0032 - 0032COMMISSION DECISION of 27 April 1992 on the increase, for the period from 1 July to 31 December 1992, in the Community cabotage quota for national road haulage services performed by non-resident carriers (92/258/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4059/89 of 21 December 1989, laying down the conditions under which non-resident carriers may operate national road haulage services within a Member State (1), as amended by Regulation (EEC) No 296/91 (2), and in particular Article 2 (4) thereof, Whereas pursuant to Article 2 (4) of Regulation (EEC) No 4059/89 the Commission shall, before 1 April each year, fix the increase in the Community cabotage quota; Whereas this increase is fixed on the basis of the average increase in the volume of domestic road haulage in the Member States; whereas if the increase is less than 10 % the latter figure is adopted; Whereas according to the available statistics national road haulage services in the Member States increased by 5,4 % in 1990; Whereas it is therefore necessary to increase the Community cabotage quota by 10 % for 1992/93; Whereas under the provisions of Article 9 of Regulation (EEC) No 4059/89 the expiry date for this Regulation is 31 December 1992; Whereas the number of authorizations for the period from 1 July to 31 December 1992 represents half the number of authorizations for the year 1992/93, HAS ADOPTED THIS DECISION: Article 1 The Community cabotage quota is hereby increased by 10 % for the period from 1 July to 31 December 1992. The additional number of cabotage authorizations for this period shall be 846 authorizations. Article 2 In view of the additional cabotage authorizations referred to in Article 1, the total number of cabotage authorizations for the period from 1 July to 31 December 1992 shall be allocated as follows: - Belgium 801 - Denmark 777 - Germany 1 314 - Greece 355 - Spain 831 - France 1 086 - Ireland 361 - Italy 1 087 - Luxembourg 373 - Netherlands 1 131 - Portugal 471 - United Kingdom 681 Total 9 268. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 April 1992. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 390, 30. 12. 1989, p. 3. (2) OJ No L 36, 8. 2. 1991, p. 8.